Citation Nr: 1753297	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1983 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran requested a videoconference Board hearing in his September 2012 VA Form 9.  Nevertheless, in an October 2016 VA Form 9, after the issuance of a supplemental statement of the case (SSOC) for the issue on appeal, the Veteran indicated he did not want a Board hearing.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).  Regardless, the Board finds the decision herein is not prejudicial to the Veteran.  


FINDINGS OF FACT

1.  An original claim of service connection for sleep apnea was denied by the RO in an October 2005 rating decision, and the Veteran submitted a timely notice of disagreement (NOD), in November 2005.  A statement of the case (SOC) was issued in December 2006; however, the Veteran did not substantiate his appeal within 60 days of the issuance of the SOC, and this decision became final. 

2.  An unappealed claim to reopen service connection for sleep apnea was denied by the RO in a March 2008 rating decision.  

3.  The evidence received since the final March 2008 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea. 

4.  The competent and credible evidence on record indicates that the Veteran's currently diagnosed sleep apnea had its onset during military service and is related to such service. 


CONCLUSIONS OF LAW

1.  The October 2005 and March 2008 rating decisions denying service connection for sleep apnea are final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017). 

2.  The evidence received since the final March 2008 rating decision is new and material, and the claim for service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West. 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this decision, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence - Applicable Laws and Analysis

In an October 2005 rating decision, the RO considered and denied the Veteran's original claim for service connection for sleep apnea.  The RO notified the Veteran of the decision later that month, finding that although he had complaints of insomnia during service, there was no evidence of chronic sleep disorder.  The Veteran submitted a timely NOD in November 2005, and an SOC was issued in December 2006; however, the Veteran did not substantiate his appeal within the 60 day appeal period.  Therefore, the October 2005 decision became final.  38 U.S.C.A. § 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

Thereafter, the Veteran sought to reopen his claim for service connection for sleep apnea in September 2007.  The RO continued its denial of the claim in a March 2008 rating decision, finding no new and material evidence sufficient to reopen the claim was submitted.  The Veteran did not initiate an appeal within the one year appeal period.  Therefore, the March 2008 decision also became final.  38 U.S.C. § 7105 (d)(3) (West 2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

Subsequently, in November 2009, the Veteran again sought to reopen his claim for service connection for sleep apnea.  The RO continued its denial of the claim in a June 2010 rating decision on appeal here, finding no new and material evidence sufficient to reopen the claim, and this appeal ensued.

In an August 2012 SOC, the RO reopened and continued to deny the Veteran's claim; however, regardless of the RO's reopening of the claim, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In October 2009, the Veteran submitted treatment records authored by his private physician, which noted that his sleep apnea began several years prior to the formal diagnosis in April 2006.  An additional statement from the private physician dated April 2011, provided an opinion that the currently diagnosed sleep apnea had its onset during service. 

Additional lay statements submitted by the Veteran, his spouse, coworkers, and service members between February 2010 and January 2013, indicate that he had symptoms associated with sleep apnea prior to his separation from service.  

The above noted evidence received after the last final denial in March 2008 is both new and material.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for sleep apnea. 

Service Connection - Applicable Laws and Regulations 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013). 

In this case, the Veteran is diagnosed with obstructive sleep apnea, which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that his currently diagnosed sleep apnea had its onset during active duty.  

The Board initially notes that the Veteran has a current diagnosis of sleep apnea, which was confirmed during a sleep study dated April 2006, approximately ten month after his discharge from active duty.  

A September 1999 periodical examination in the Veteran's STRs does not show any complaints related to sleep apnea.  The Veteran denied frequent trouble sleeping, easy fatigability, headaches, and shortness of breath. 

However, STRs dated from February 2000 to March 2005 note constant complaints of morning headaches that last all day and at night as well as insomnia.  These symptoms were attributed to the Veteran's stress and anxiety due to being transferred from his role as a supply room supervisor to recruiting.  He was treated with medication, which did not resolve the problem completely, but provided some relief.  

The Veteran's original claim for compensation was filed while he was still on active duty.  Subsequently, he was provided a general VA examination in March 2005.  The examiner noted complaints of "sleeping condition," but stated that the Veteran's reports were vague about how often he had issues with sleeping, and concluded that no clinical findings or medical evidence was found to establish a diagnosis of a sleeping condition.  

In support of his claim, the Veteran provided an April 2006 pulmonary function test results, which showed mild air trapping.  The impression was questionable obstructive pulmonary disease or obstructive sleep apnea.  Subsequently, a week later, the Veteran underwent a sleep study, which confirmed a diagnosis of sleep apnea.  Prior to the study, the physician noted reports of snoring for approximately 15 years, which was still present, and was severe enough to disturb someone sleeping around him.  The Veteran additionally reported that he had dry mouth at night, and woke up with a dull morning headache two to three times a week. 

In March 2008, the Veteran underwent a VA examination for respiratory disabilities.  The Veteran reported that he failed a respiration test when he applied for a job, and was referred to a pulmonologist who performed a sleep study, which confirmed a diagnosis of sleep apnea.  The examiner indicated that that Veteran's complaints of sleep disturbances which began in 2000 were related to stress, anxiety, and depression due to his military job at the time, which improved once he was placed back as a supply specialist instead of recruiting.  The examiner opined that the sleep disorder in-service was not caused or was a result of sleep apnea.  

However, the Board finds inadequacies in the VA examiner's opinion.  There is no indication that the VA examiner considered the full report of the April 2006 sleep study, which noted snoring, dry mouth, and night awakening for over 15 years, and the facts that these symptoms were associated with his currently diagnosed sleep apnea.  Furthermore, instead of providing an opinion as to whether sleep apnea was incurred or caused by service, the examiner opined that the sleeping condition complaints in-service were not caused by the currently diagnosed sleep apnea.  Accordingly, to the extent that the March 2008 VA opinion misstates the Veteran's medical history, it is based upon an inaccurate factual premise and is of little to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The VA opinion is therefore not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.") 

Furthermore, as will be discussed below, additional competent and credible lay evidence from the Veteran, his spouse, and fellow service member as to snoring and fatigue as early as 1989 were associated with the record after the VA examination and could not have been considered by the examiner.    

The Veteran provided an October 2009 opinion authored by a private physician from the Sleep Disorders Center of Alabama.  The physician noted the diagnosis of sleep apnea from April 2006, and stated that during the initial intake history, the Veteran reported that he had been snoring for at least 15 years and had daytime sleepiness present for several years prior to the diagnosis of sleep apnea.  The physician concluded that the currently diagnosed sleep apnea probably began at least five years before the initial visit in 2006. 

In a February 2010 letter, the Veteran's spouse noted that she had known the Veteran since 1994 when they started dating.  She indicated that already then he was a snorer, which only gotten worse over the years.  In an April 2010 statement in support of claim, the Veteran indicated that during his March 2005 examination, he explained that his insomnia, which was attributed to his stress in 1999, was different than the symptoms he was attempting to describe as associated with his currently diagnosed sleep apnea. 

In April 2011, the Veteran provided an additional opinion authored by his private physician from the Sleep Disorders Center of Alabama, which indicated that after review of the Veteran's STRs and clinical treatment records post-service, it was just as likely as not that the onset of his sleep apnea was during active duty.  

This opinion along with the remaining etiology opinion, which was submitted by the same physician in October 2009, is competent medical evidence, and the Board finds that it carries great probative weight.  In this regard, the opinion is reasonably sound, factually accurate, and is based upon review of the Veteran's medical history.  The Board finds the private physician's opinion highly persuasive, indicating that there is a strong possibility that the symptoms the Veteran had during service are the same symptoms that he currently has, and which are attributed to his sleep apnea as well as the physician's statement that based on its clinical data, the Veteran's sleep apnea was present at least a few years prior to the official diagnosis.  Notably, as noted above, the Veteran's current diagnosis of sleep apnea was rendered only 10 months after his discharge from service. 

In January 2013, the Veteran submitted numerous "buddy statements" authored by service members who served with him between 1989 and 2008, co-workers, and his spouse.  The common denominator of all statements made was that the Veteran was snoring and had daily fatigue throughout the years including when he was still on active duty.  Notably, a service-member who was the Veteran's roommate in 1994, noted that he had to request to be relocated due to the Veteran's snoring, and that a few times he observed the Veteran wake up in the middle of the night after he ceased to breathe.  Other service members stated that the Veteran was always tired during the day, and while all of them were playing cards or doing other things during lunchtime, the Veteran always went back to his room to sleep.  It was noted that the Veteran was never able to explain why he was tired but just said that he felt like he was not getting enough sleep. 

The finding that the Veteran has had obstructive sleep apnea symptoms particularly to include snoring, headaches, and daily fatigue, as well as the competent and credible statements of his loud snoring and apnea episodes while in service, in conjunction with the private physician's statements, is supportive of the claim overall, because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  

Accordingly, based on the competent and credible lay and medical evidence on record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's obstructive sleep apnea had its onset during active service.    


ORDER


Service connection for sleep apnea is granted. 





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


